Case 3:11-md-02244-K Document 1150 Filed 06/03/21            Page 1 of 5 PageID 45300


                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


  IN RE: DEPUY ORTHOPAEDICS,                      §
  INC., PINNACLE HIP IMPLANT                      §   MDL Docket No.
  PRODUCTS LIABILITY                              §
  LITIGATION                                      §   3:11-MD-2244-K
                                                  §
  ---------------------------------------------   §
  This Document Relates to All Cases              §   Honorable Ed Kinkeade
  ---------------------------------------------   §

                        CASE MANAGEMENT ORDER NO. 13

          This Order sets forth the guidelines governing mediation and the

  applicable procedure for extending the deadlines in Case Management Order

  No. 12 [Doc. 1054].

  I. MEDIATION

          1. The parties to cases in this MDL shall participate in a mediation,

              whereby the court-appointed mediator will assist them in attempting

              to reach a resolution of the dispute (the “Mediation”).

          2. The parties shall jointly retain and the Court hereby appoints James

              M. Stanton as Mediator in this MDL proceeding (the “Mediator”).

              Mr. Stanton’s supplemental responsibilities as the Mediator are in

              addition to his existing responsibilities as the Special Master [Doc. 81]

              and Special Allocation Master [Doc. 1033].

          3. Any non-party claiming a lien or other asserted interest on settlement

              proceeds must attend the Mediation in person or by video conference
Case 3:11-md-02244-K Document 1150 Filed 06/03/21         Page 2 of 5 PageID 45301


           unless such attendance is waived by the Mediator. If non-party

           attendance has not been waived, plaintiff shall notify the non-party of

           the Mediation and of this Order requiring the non-party’s

           participation.

        4. The Mediator is authorized to order scheduling conferences to address

           pending motions and conduct the mediation process as he deems

           appropriate, subject to the provisions of this Order.

        5. The first mediation session shall begin no later than July 1, 2021.

        6. No party shall be bound by anything said or done during the

           Mediation, unless a written and signed stipulation or agreement is

           entered into by the parties.

        7. The Mediation shall be considered a settlement negotiation for the

           purpose of all federal and state rules protecting disclosures made

           during such conferences from later discovery or use in evidence. The

           entire procedure shall be confidential, and no stenographic or other

           record shall be made except to memorialize a settlement record. All

           conduct, oral or written, made during the Mediation by any party or

           a party’s agent, employee, or attorney is confidential.

        8. All written materials submitted during the Mediation shall be returned

           to the submitting party at the conclusion or termination of the

           Mediation.
Case 3:11-md-02244-K Document 1150 Filed 06/03/21        Page 3 of 5 PageID 45302


        9. Information obtained by the Mediator, either in written or oral form,

           shall be confidential and shall not be revealed by the Mediator unless

           and until the party who provided that information agrees to its

           disclosure.

        10. The Mediator shall periodically report to the Court on the Mediation

           status, but such reports should be limited to general matters and not

           pertain to specifics, including but not limited to merits of the

           Mediation, the respective parties’ positions, or statements made

           during the proceedings.

        11. The Mediator shall not, without the parties’ prior written consent,

           have ex parte communication with the Court regarding the Mediation.

           This provision supersedes this Court’s January 9, 2012, Order

           Appointing Special Master [Doc. 81] as it pertains to communications

           with the Court.

        12. No party shall have any ex parte communication with the Mediator

           unless the communication is instituted by the Mediator; however, the

           parties are free to initiate non-substantive communication with the

           Mediator for scheduling or logistical purposes.

        13. The Mediator and his agents shall have the same immunity as judges

           and court employees have under federal and state law from liability

           for any act or omission in connection with the Mediation, and from
Case 3:11-md-02244-K Document 1150 Filed 06/03/21          Page 4 of 5 PageID 45303


            compulsory process to testify or produce documents in connection

            with the Mediation.

         14. The Parties shall not (i) call or subpoena the Mediator, his employees

            or associates as a witness or expert in any proceeding relating to the

            Mediation, the subject matter of the Mediation, or any thoughts or

            impressions, which the Mediator may have about the Parties in the

            Mediation; (ii) subpoena any notes, documents or other materials

            prepared by the Mediator in the course or in connection with the

            Mediation; and (iii) offer in evidence any statements, views, or

            opinions of the Mediator.

         15. Any party has the right to withdraw from the Mediation at any time

            for any reason.

         16. The Mediator’s costs and fees shall be paid equally by the parties.

  II.   PROCEDURE TO EXTEND LONE PINE ORDER(S)

         On September 11, 2019, this Court entered Case Management Order No.

  12 [Doc. 1054] requiring certain groups of litigants to respond to and produce

  specific information regarding their claims. Pursuant to Case Management Order

  No. 12, the Court permitted extension of the commencement of the discovery

  obligations to be extended by agreement of the parties, and the Court has been

  notified of numerous extensions by agreement of the parties. The Court hereby

  prohibits future extensions by agreement of the parties. Any future extensions

  must be on motion to the Court indicating the movant has conferred with
Case 3:11-md-02244-K Document 1150 Filed 06/03/21   Page 5 of 5 PageID 45304


  opposing counsel and whether the motion is agreed to or opposed by the

  opposing party.

     SO ORDERED.

     Signed June 3rd, 2021.

                                     _____________________________
                                     ED KINKEADE
                                     UNITED STATES DISTRICT JUDGE
